91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack D. LIFFITON, Plaintiff--Appellant,v.Carol Pavilack GETTY;  Jasper Clay, Jr.;  Parole ExaminerTenny;  Parole Examiner Lindsey, Defendants--Appellees.
No. 96-1466.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1996.Decided July 10, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge.  (CA-95-1273-JFM).
Jack D. Liffiton, Appellant Pro Se.  Kaye A. Allison, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his action pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Liffiton v. Getty, No. CA-95-1273-JFM (D.Md. Feb. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.